Siebecker, C. J.
The trial court properly held upon the facts found in the case that the plaintiff obtained possession of the goods levied on by the sheriff under his contract with Abrams, Skowron, and Glenberg. It is apparent that' under the terms and conditions of such contract plaintiff became the owner of the goods when- he took exclusive pos1 session of and paid for them. The finding of the trial court* that the goods levied on by the sheriff were in' fact in plaintiff’s possession before such levy and that he in fact paid the purchase price due on them is well supported by the evidence and must stand. We think it is clearly shown that Brill in all his dealings throughout the transaction had no intent to defraud, and that the facts and circumstances pertaining to the joint enterprise between him on the one part and Abrams, Skowron, and Glenberg on the other do not establish any fraud impugning his bona fide ownership of the property levied on by the sheriff. It is also established that plaintiff, at an execution sale under the judgment of Gar-finkel and Wachtel in August, 1918, obtained all the right, title, and interest that the Gaseo Realization Company might possibly have in the property in question. It is considered that the findings of fact of the trial court are amply sustained by the evidence and that it properly awarded judgment thereon, and that plaintiff is entitled to the possession of the property levied on by the sheriff as owner, and that the defendant unlawfully seized them and wrongfully detained them from the plaintiff.
By the Court. — The judgment appealed from is affirmed.